                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-04527-DDP-JPR                                          Date     May 12, 2021
 Title             Continental Insurance Company et al v. Global Transportation Services, Inc. et al




 Present: The Honorable          DEAN D. PREGERSON, UNITED STATES DISTRICT JUDGE
                      Patricia Gomez                                          Not Applicable
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 Proceedings:                 (IN CHAMBERS ) ORDER


      In light of the Notice of Settlement filed May 6, 2021, the Court sets a hearing on
Order to Show Cause Re Dismissal for June 14, 2021 at 10:00 a.m. If a stipulated
dismissal is filed prior to this date, the matter will be taken off calendar, all pending
dates will be vacated and no appearance is needed.




                                                                                           00     :       00
                                                               Initials of Preparer   PG




CV 90 (10/08)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
